Citation Nr: 1500370	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  06-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD) and asthma.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1958 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

In September 2006, the Veteran appeared and testified before a Decision Review Officer (DRO).  The transcript of this hearing is associated with the claims file.  

In February 2012, the Board denied the claim and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a joint motion for remand (JMR) and to vacate the Board's decision.  The case was returned to the Board for compliance with the terms of the JMR.  

In October 2014, the Veteran's claim was sent to a VA specialist for a Veterans Health Administration (VHA) opinion.  Although the Veteran was not sent a 60-day notice regarding this opinion, the Board finds no prejudice in proceeding with the decision as the claim is granted in full.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating that the Veteran's asthma existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that his asthma was not aggravated by military service

2.  The Veteran's COPD is secondary to his asthma.  

CONCLUSION OF LAW

The Veteran's preexisting respiratory disability, currently diagnosed as asthma and COPD, was aggravated by his period of active duty.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed asthma and COPD preexisted his military service and were aggravated during his period of active duty.  Without the need to discuss each piece of evidence in detail, the Board finds that service connection for asthma and COPD is warranted. 

First, the Veteran's enlistment physical shows no lung/respiratory disability, and Board concludes that the Veteran did not have a respiratory disability "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both lay and medical evidence of asthma prior to military service.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the asthma was not aggravated during his service.

During service, the Veteran was treated for acute asthma, precipitated by pneumonia and pleurisy.  A Board of Medical Survey listed a diagnosis of perennial asthma, allergen unknown.  Many service treatment records noted that the Veteran's asthma existed prior to service.  

Although VA obtained numerous opinions regarding the Veteran's asthma, the Board found that these opinions were inadequate to the extent that the examiners employed varying standards of proof.  As such, the Board sent the Veteran's case for a detailed opinion from a VA specialist.  

The most competent and probative evidence of record as to the etiology of the Veteran's claimed respiratory disability is the December 2014 VHA opinion from a VA specialist.  In her opinion, the specialist found that the Veteran's asthma preexisted service.  She also noted that the Veteran's asthma was exacerbated by his military service based upon her assessment of the in-service treatment records.  She noted that his asthma exacerbation on the ship "meets the ATS (American Thoracic Society) guidelines for work exacerbated asthma.  In conclusion patient had preexisting asthma prior to enlistment and subsequently developed work exacerbated asthma during deployment."  She stated that prior pulmonary function tests (PFTs) were consistent with asthma rather than emphysema-especially considering that the Veteran did not smoke, but only chewed tobacco.  The specialist also opined that the Veteran's COPD was caused by his chronic asthma instead of smoking.  Again, she noted the Veteran was not a smoker, and chewing tobacco does not cause COPD or emphysema.  In sum, she opined that the Veteran had preexisting asthma that was exacerbated during active duty.  

As such, the Board concludes that the evidence does not clearly and unmistakably establish that the Veteran's asthma was not aggravated by his military service, and the evidence shows that the COPD is a manifestation of his asthma.  Therefore, the Board concludes service connection is warranted.


ORDER

Service connection for a respiratory disorder, including asthma and COPD, is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


